Citation Nr: 9930640	
Decision Date: 10/27/99    Archive Date: 11/04/99

DOCKET NO.  97-28 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to a permanent and total disability rating for 
non-service connected pension purposes with consideration of 
38 C.F.R. § 3.321(b)(2).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel

INTRODUCTION

The veteran had active military service from January 1973 to 
January 1977.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Chicago, Illinois.  

In June 1999, the veteran had a Video Conference hearing at 
the RO before the below signing Board member.  Subsequent to 
the hearing, the veteran submitted additional medical 
evidence in support of his claim and waived RO consideration 
of that evidence.  38 C.F.R. § 20.1304 (1998).  


FINDING OF FACT

The claim for entitlement to a permanent and total disability 
rating for non-service connected pension purposes with 
consideration of 38 C.F.R. § 3.321(b)(2) is plausible.  


CONCLUSION OF LAW

The claim for entitlement to a permanent and total disability 
rating for non-service connected pension purposes which 
consideration of 38 C.F.R. § 3.321(b)(2) is well grounded.  
38 U.S.C.A § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The threshold question to be answered with respect to this 
appeal is whether the appellant has presented evidence of a 
well-grounded claim.  38 U.S.C.A. § 5107(a).  
A well-grounded claim is a claim that is plausible, that is, 
one that is meritorious on its own or capable of 
substantiation.  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  If a claim is not well grounded, the appeal must 
fail with respect to it, and there is no duty to assist the 
appellant further in the development of facts pertinent to 
the claim.  Id., 38 U.S.C.A. § 5107(a); Grottveit v. Brown, 5 
Vet. App. 91 (1993); Tirpak v. Derwinski, 2 Vet. App. 609 
(1992).

As indicated in the introductory section of this decision, 
the veteran submitted documents in support of his claim after 
this matter had been transferred to the Board.  The Board 
notes that those records include evidence of disabilities 
have not been rated by the RO for pension purposes.  To the 
extent that the additional could render the veteran eligible 
for pension, the Board finds that the veteran's claim for 
entitlement to a permanent and total disability rating for 
non-service connected pension is well grounded.  See Vargas-
Gonzalez v. West, 12 Vet. App. 321 (1999).  Accordingly, the 
Board is of the view that a remand is required for further 
development.  38 U.S.C.A. § 5107(a).  


ORDER

The claim for entitlement to a permanent and total disability 
rating for non-service connected pension purposes with 
consideration of 38 C.F.R. § 3.321(b)(2) is well grounded, to 
that extent the appeal is granted.  


REMAND

The veteran seeks entitlement to non-service connected 
disability pension benefits.  A pension is available to a 
veteran who served for 90 days or more during a period of war 
and who is permanently and totally disabled due to non-
service connected disabilities which are not the result of 
his own willfull misconduct.  38 U.S.C.A. § 1521(a); 
38 C.F.R. § 3.342(a).  There is total disability when there 
is present any impairment of the mind or body that is 
sufficient to render it impossible for the average person to 
follow a substantially gainful occupation.  38 C.F.R. 
§ 3.340(a)(1).  A disability is permanent if the impairment 
is reasonably certain to continue throughout the life of the 
disabled person.  38 C.F.R. § 3.340(b).  See 38 U.S.C.A. 
§ 1502(a) (defining permanent and total disability).  

In December 1996, the RO rated the following disorders: 
deformity of the ninth thoracic vertebra, 10 percent 
disabling; residuals of a fifth metacarpal fracture, 
noncompensably disabling; glaucoma by history, noncompensably 
disabling; respiratory condition, noncompensably disabling; 
hypertension, 10 percent disabling.  

As indicated, the veteran submitted evidence after this 
matter had been transferred to the Board.  Those documents 
consists of private medical records dated from 1997 to 1999 
and reflect disabilities that have not been previously 
considered or rated by the RO for pension purposes.  In 
additional to physical disabilities not previously rated by 
the RO, psychological evaluations dated in March and July 
1999 show that the veteran had a history of anxiety, 
depression, and auditory hallucinations.  At the conclusion 
of the March 1999 mental status evaluation, the examiner 
entered a diagnosis of Axis I schizoaffective disorder, 
depressed type versus schizophrenia, paranoid type, and a 
Global Assessment of Functioning (GAF) score ranging from 25 
to 30 was recorded.  In July 1999, a licensed clinical social 
worker opined that the veteran's history of depression, 
anxiety, social isolation and anhedonia, auditory 
hallucinations, and feelings that people were following him 
interfered with the veteran's ability to work at any gainful 
employment on a regular basis.  

Based on the foregoing, the Board is of the view that 
additional development is required.  Accordingly, the case is 
REMANDED to the RO for the following action:  

1.  The RO should contact the veteran and 
request that he provide the names, 
addresses, and dates of treatment for all 
VA and non-VA health care providers who 
have treated him since 1996.  With any 
necessary authorization from the veteran, 
the RO should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran for association with the 
claims folder 

2.  The veteran should be afforded a 
VA general medical examination, in 
order to evaluate all of the 
veteran's current disabilities.  The 
claims folder must be made available 
to and be reviewed by the examiners 
prior to the examinations. All 
indicated tests and studies are to 
be performed, to include all 
radiographic studies.  All clinical 
findings should be reported in 
detail.  As to any musculoskeletal 
disabilities found, tests of joint 
movement against varying resistance 
should be performed.  The extent of 
any incoordination, weakened 
movement and excess fatigability on 
use should also be described by the 
examiner.  The examiner should be 
requested to identify any objective 
evidence of pain or functional loss 
due to pain.  The examiner should 
also express an opinion concerning 
whether there would be additional 
limits on functional ability during 
flare-ups (if the veteran describes 
flare-ups), and, if feasible, 
express this in terms of additional 
degrees of limitation of motion 
during flare-ups.  If this is not 
feasible, the examiner should so 
state.  The examiner should also 
provide an opinion concerning the 
impact of the disabilities on the 
veteran's employability.  The 
rationale for all opinions expressed 
should be explained.  

3.  The veteran is to be afforded a 
VA psychiatric examination by a 
psychiatrist, to determine the 
current nature and extent of any 
psychiatric disability present.  The 
examiner should also provide an 
opinion concerning the degree of 
social and industrial impairment 
resulting from the veteran's 
service-connected psychiatric 
disability, to include whether it 
renders the veteran unemployable.  
All indicated studies should be 
performed, and the rationale for all 
opinions expressed should be 
provided.  The claims folders must 
be made available to the examiner 
for review prior to the examination.

4.  Thereafter, the RO should review the 
claims file and ensure that all 
developmental actions, including the 
medical examinations and requested 
opinions, have been conducted and 
completed in full.  The RO should then 
undertake any other adjudicatory action 
to assign disability ratings to all of 
the disabilities identified on current or 
former examinations, including any not 
evaluated since the last formal 
adjudication by the RO.  If any change in 
the evaluations assigned for the 
appellant's disabilities is found to be 
warranted by the evidence, or if the 
appellant is found to have any ratable 
disability not previously evaluated, a 
new rating decision should be prepared to 
ensure that each of his chronic 
disabilities has been assigned a rating.  
Roberts v. Derwinski, 2 Vet. App. 387 
(1992).  In undertaking the foregoing 
readjudication, the RO should give 
appropriate consideration to the 
provisions of 38 U.S.C.A. § 1502(a)(1) 
(West 1991) and 38 C.F.R. §§ 3.321(b)(2), 
4.15 and 4.17 (1998).

5.  Prior to the examinations, the RO 
must inform the veteran, in writing, of 
all consequences of his failure to report 
for the examination in order that he may 
make an informed decision regarding his 
participation in said examinations.

5. If the benefit sought on appeal is not 
granted to the veteran's satisfaction, or 
if he expresses disagreement pertaining 
to any other matter, both he and his 
representative should be provided with an 
appropriate Supplemental Statement of the 
Case which includes a discussion of the 
average person standard and 
unemployability standard by which a 
permanent and total disability rating for 
pension purposes may be assigned.  The 
veteran should also be provided 
appropriate notice of the requirements to 
perfect an appeal with respect to any 
issue(s) addressed therein which does not 
appear on the title page of this 
decision.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1996) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  All 
issues properly in appellate status should be returned to the 
Board at the same time.  No action is required of the veteran 
until he is otherwise notified by the RO.  



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).




